UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 07-7373



UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.


REGINALD LAMONT USSERY,

                  Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Fox, Senior
District Judge. (5:94-cr-00095-F)


Submitted:    February 28, 2008             Decided:   March 5, 2008


Before WILKINSON, NIEMEYER, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Reginald Lamont Ussery, Appellant Pro Se.      Felice McConnell
Corpening, OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Reginald Lamont Ussery appeals the district court’s order

denying his motion to withdraw his guilty plea.    We have reviewed

the record and find no reversible error.    Accordingly, we affirm

for the reasons stated by the district court.   See United States v.

Ussery, No. 5:94-cr-00095-F (E.D.N.C. Sept. 7, 2007).   We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                           AFFIRMED




                              - 2 -